Title: From George Washington to General William Howe, 6 October 1777
From: Washington, George
To: Howe, William



Sir
Head Qrs [Perkiomen, Pa.] Octob. 6: 1777.

I cannot forbear assuring you, that I am somewhat at a loss to understand the design of your Letter of the 3rd Instant. I can hardly believe you to be serious in remonstrating against a procedure fully authorised by the common practice of Armies—countenanced by the conduct of your own Troops at Trentown; And obviously calculated to answer a purpose very different from that of distressing the Inhabitants and increasing the common calamities incident to a state of War. If this is a consequence of it, it is an unavoidable one, and had no part in producing the measure. I flatter myself the public is sufficiently sensible, that it is not my wish nor aim to distress but to protect the Inhabitants, and know how to interpret any thing, that with respect to individuals may seem to deviate from this end. Nor will they be easily persuaded to consider it as any injustice or cruelty to them, that my parties should have rendered useless for a time, a few Mills in the Neighbourhood of your Army, which were so situated as to be capable of affording them no inconsiderable advantages.
I am happy to find you express so much sensibility to the sufferings of the Inhabitants, as it gives room to hope, that those wanton & unnecessary depredations which have heretofore in too many instances marked the conduct of your Army, will be discontinued for the future. The instances, I allude to, need not be enumerated; Your own memory will suggest them to your imagination—from the destruction of Charles Town in the Massachusets, down to the more recent burning of Mills—Barns & Houses at the Head of Elk, & in the vicinity of the Schuylkill. I am Sir with due respect Yr Most Obedt Sert

G.W.

